DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 1/25/2021.  Claim 1 has been amended.  Claims 7 and 9 have been cancelled.  Claim 11 is newly added.

Response to Arguments
	The objections to the drawings have been withdrawn in view of applicant’s amendment.
	The Oladipo reference has been withdrawn in view of applicant’s amendment.
	The claims, as amended, have been carefully considered and deemed not allowable in view of the following rejection, necessitated by applicant’s amendment.

Claim Objections
Claim 5 is objected to because it recites wherein the front portion and the rear portion are affixed to the rear portion along a top end thereof (with emphasis added), such emphasis deems unnecessary.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, as amended, now recites the integrated pocket defining a pair of openings on each of a pair of opposing end portions, such recitations (with emphasis added) deems indefinite because it’s unclear where the pair of opposing end portions are relative to the integrated pocket.   Applicant might consider reciting the integrated pocket defining a pair of openings on opposing ends of the integrated pocket.
Regarding claim 8 depending from claim 7, such dependency deems indefinite as claim 7 has been cancelled.  Applicant might have intended for it to depend from claim 7 instead?
Claim 8 recites the limitation "the slit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11 reciting each pair of side openings, such recitation (with emphasis added) deems indefinite because independent claim 1 recites a pair of side openings.  Applicant is invited to provide clarity on quantity of pair(s) of side openings.
Dependent claims 2-6 and 10 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S. Patent Application Publication No. US 2016/0366953) in view of Chen (U.S. Patent No. 6,216,271).
	Regarding independent claim 1, Figure 7-8 in Watts discloses applicant’s claimed 
upper body garment (see Figure 7-8) with integrated internal pocket (6), comprising:
a shirt member (see Figure 7-8) having a front portion and a rear portion (shirt member includes a front portion and a rear portion, as shown in Figures 7-8) defining an upper opening (opening for neck) a pair of side openings (Figure 8 illustrates side openings through which user’s hands are inserted) and a lower opening (opening for torso);
an integrated pocket (6) disposed on an internal surface of the front portion; 
the integrated pocket (6) defining a pair of openings on each of a pair of opposing end portions (Figure 8 illustrates pocket 6 receiving user’s hands on opposing sides of the pocket 6);
the pair of openings accessible on the internal surface of the front portion (see Figure 8, paragraph 0068).
The Watts shirt member does not include a plurality of fasteners disposed along a pair of perimeter sections of each of the front portion and a rear portion, the plurality of fasteners configured to secure the front portion to the rear portion. 

the plurality of fasteners (12) configured to secure the front portion to the rear portion (see Figures 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Watts’s shirt member such that the front portion and the rear portion are secured to each other by a plurality of fasteners disposed along at least one perimeter section of each of the front portion and a rear portion, taught by Chen, as such fastening allows for convenient unfastening of the shirt portion especially for athletes with cumbersome injuries.
Regarding claim 2, the Watts/Chen combination, presented above, discloses applicant’s claimed upper body garment comprising all features as recited in these claims, wherein the plurality of fasteners is a plurality of snap clasp fasteners (column 2 lines 5-7 in Chen teaches snaps fasteners).
Regarding claim 3, the Watts/Chen combination, presented above, discloses applicant’s claimed upper body garment comprising all features as recited in these claims,  wherein the plurality of fasteners is a plurality of hook and loop fasteners (column 2 lines 5-7 in Chen teaches snaps fasteners).
Regarding claim 4, the Watts/Chen combination, presented above, discloses applicant’s claimed upper body garment comprising all features as recited in these claims,  

Regarding claim 6, the Watts/Chen combination, presented above, discloses applicant’s claimed upper body garment comprising all features as recited in these claims, wherein the front portion and the rear portion are affixed to the rear portion along a top end thereof (Figures 7-8 in Watts illustrates the front and rear portions affixed along the top end, which covers the shoulder portions of the wearer.
Regarding claim 11, the Watts/Chen combination, presented above, discloses applicant’s claimed upper body garment comprising all features as recited in these claims, wherein the pair of perimeter sections extend between each pair of side openings to opposing sides of the lower opening (Figure 8 in Watts illustrates the opposing openings through which wearer’s hands are inserted are the perimeter sections extending to torso opening).

Claims 1, 5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S. Patent Application Publication No. US 2016/0366953) in view of Grassick (U.S. Patent No. 5,564,123).
	Regarding independent claim 1, Figure 7-8 in Watts discloses applicant’s claimed upper body garment (see Figure 7-8) with integrated internal pocket (6), comprising:
a shirt member (see Figure 7-8) having a front portion and a rear portion (shirt member includes a front portion and a rear portion, as shown in Figures 7-8) defining an upper opening (opening for neck) a pair of side openings (Figure 8 illustrates side openings through which user’s hands are inserted) and a lower opening (opening for torso);

the integrated pocket (6) defining a pair of openings on each of a pair of opposing end portions (Figure 8 illustrates pocket 6 receiving user’s hands on opposing sides of the pocket 6);
the pair of openings accessible on the internal surface of the front portion (see Figure 8, paragraph 0068).
The Watts shirt member does not include a plurality of fasteners disposed along a pair of perimeter sections of each of the front portion and a rear portion, the plurality of fasteners configured to secure the front portion to the rear portion. 
However, Figure 1-3 in Grasssick teaches an analogous shirt member (10) including a plurality of fasteners (62, 64) disposed along one perimeter section (62, 64) of each of the front portion (16) and a rear portion (18);
the plurality of fasteners (62, 64) configured to secure the front portion (16) to the rear portion (18). 
One of ordinary skill in the art would have recognized that both shirt members in Oladipo and Grassick inventions are directed for patients and that the teaching of Grassick shirt member is a well-known upper garment for patients dealing with physical challenges.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Watt’s shirt member such that the front portion and the rear portion are secured to each other by a plurality of fasteners disposed along at least one perimeter section of each of the front portion and a rear portion, taught by Grassick, as such fastening allows for convenient unfastening of the shirt portion especially for patient with cumbersome injuries.
Regarding claim 5, the Watts/Grassick combination, presented above, discloses applicant’s claimed upper body garment comprising all features as recited in these claims.
The combination of Watts/Grassick, presented above, discloses applicant’s claimed upper body garment, including the shirt portion having the front portion (see Figures 7-8 in Watts).
The combination does not disclose a pocket is disposed on an external surface of the front portion.
	However, Figure 2 in Grassick teaches the front portion (16) of the shirt member (10) has a pocket (80) on the external surface (14) thereof.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Watts/Grassick’s shirt member such that the front portion includes a pocket on the external surface of the front potion, taught by Grassick, as such pocket feature provides fully functional (column 7 lines 51-57) as a storage cavity to the person.
Regarding claim 8, the combination of Watts/Grassick, presented above, discloses applicant’s claimed upper body garment including the shirt portion (see Figures 7-8 in Watts) including opposing slits on through which the wearer’s arms are inserted. 
The Watts/Grassick combination does not disclose the slit comprises a plurality of buttons.
However, Figure in Grassick teaches the shirt portion (10) having a slit extends toward a base end of the front portion from the upper opening (a slit is formed in the front portion 16 upon the buttons 68 is unfastened, such unfastened portion rendering claimed slit which extends toward the lower opening of the shirt/garment from the upper opening of the shirt/garment), wherein the slit comprises a plurality of buttons (68, Figure 2 in Grassick illustrates the slit comprises buttons 68).

Regarding claim 10, the combination of Watts/Grassick, presented above, discloses applicant’s claimed upper body garment including the upper opening (see Figures 7-8 in Watts).
The combination does not disclose the upper opening further comprises a double layer of a fabric material therearound.
	However, Figure 2 in Grassick teaches the upper opening (70) further comprises a double layer of fabric material (72, 74) thereabout.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s claimed effective filing date to modify Watts/Grassick’s upper opening, such that it is reinforced with another layer, taught by Grassick, as such reinforcement on the upper opening provides the upper body garment having the appearance of a finished and formal collared shirt (column 7 lines 43-49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CAMTU T NGUYEN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786